Title: 15 August., 15 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       15 August. The congress resolved that James Livingston be commissioned as colonel and ordered to raise as many companies of Canadians as would serve and that the commander in chief of the Northern Department recommend officers to serve under him (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:657).
      